Scott, Judge,
delivered the opinion of the court.
The proceeding in this case is irregular. The city of Carondelet recovered two judgments against Alexander Des-noyer as security for John F. Barada on two of his official bonds. The securities in one bond were Alexander Desnoyer and Etienne Hebert, and in the other Alexander Desnoyer and Antoine Chouquette. The city blended these two judgments in one and presented them as a claim against the estate of Desnoyer as an original demand which had never been allowed, and a judgment was given against it for the demand in its new shape.
These being judgments rendered against Desnoyer in his lifetime, there was no necessity for having them allowed again. All that was required on the part of the city was to file in the probate court transcripts of the judgments obtained in the circuit court in order to have them classed and paid as other demands allowed against the estate. (R. C. 1855, secs. 26 and 27, p. 156.) By treating these judgments as the foundation of an original claim, they lose their class, for, being made the foundation of a new judgment, they could no longer be regarded as judgments rendered against the deceased in his lifetime, but must be looked upon as any other claim that has not been allowed, and a new judgment is entered upon it which will be placed in a lower class than that occupied by judgments rendered against the deceased in his lifetime. By jumbling separate judgments in this way the interests of separate sets of securities are confounded, and it will become a matter of difficulty to settle and adjust their rights.
*39The agreement between the city and Chouquette did not affect Desnoyer. It will be time for him to complain when Carondelet does any thing affecting his rights injuriously as a surety. The agreement with Chouquette did not release or discharge the judgment. So far as Desnoyer was concerned it only operated as the endorsement of satisfaction to the amount paid by Chouquette. (Bryan v. Mundy’s Adm’r, 14 Mo. 462.)
The other judges concurring, the judgment will be reversed.